Citation Nr: 1701413	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder. 

2. Entitlement to service connection for residuals of throat surgery. 

3. Entitlement to service connection for leukemia. 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter, A.W.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for a cervical spine disorder and for residuals of throat surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that there is no current diagnosis or finding of leukemia.


CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2012 and January 2013.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran that may pertain to his leukemia claim, including VA medical records.  His service treatment records (STRs) are unavailable, and are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center (NPRC) facility.  In September 2013, the RO made a formal finding of the unavailability of the Veteran's STRs.  In a September 2013 Report of General Information, it was noted that the Veteran was contacted to disclose that the NPRC was unsuccessful in locating his STRs.  It was noted that the Veteran confirmed he had no STRS and to proceed with rating activity.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran was not scheduled for a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is no diagnosis of leukemia and the Veteran has not reported any current leukemia residuals or current diagnosis during the appeal period.  Accordingly, a VA examination is not required.  

Additionally, in August 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the August 2016 hearing, the VLJ stated the issue on appeal, and information was also solicited regarding whether the Veteran had a current diagnosis of leukemia and whether there was any current symptoms or treatment.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including leukemia, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to opine on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran contends he was diagnosed with, and treated for, leukemia during service.  Review of the record shows that in May 2013, the NPRC found that the "record is fire related, and there are no STRS or SGOs."  In response, the Veteran submitted a Request for Information Needed to Reconstruct Medical Data, in which he reported he was treated for leukemia in April 1956 at an airbase in California.  In July 2013, a request was sent to NPRC for any sick/morning reports for the Veteran, from 669 Air Combat & Post Hucmeme, from April 1, 1956 to April 30, 1956, for leukemia.  In September 2013, the NPRC responded they had searched the requested unit from April 1, 1956 to April 30, 1956, and no remarks were found pertaining to the allegation.  Missing STRs, however, is not a barrier to service connection in this matter, as what is missing is a current disability of leukemia.  

VA treatment records dated from 1988 through 2016 contain no complaints of, or notations of, leukemia or residuals of leukemia.  In a September 2015 VA examination for hearing loss and tinnitus, the Veteran reported as part of his medical history that he was diagnosed with leukemia while on active duty.  Additionally, at the Board hearing in August 2016, the Veteran testified that he was told in service, in either 1955 or 1956, that he had leukemia, and that he was treated at that time, but that he did not go back for any treatment.  He also testified that since service, no one had told him he had leukemia.  

The Board finds that service connection for leukemia is not warranted as there is no current disability.  The medical evidence of record contain no such diagnosis.  Although the Veteran reported a diagnosis of leukemia during service, he also reported that since service discharge, that no one has told him he has leukemia.  Additionally, to the extent the Veteran asserts he does have leukemia currently, the Board finds that this testimony is not competent.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, leukemia, falls outside the realm of common knowledge of a lay person as it is not capable of lay observation; rather, it is an internal condition that requires specialized medical knowledge to diagnosed.  See Jandreau, 492 F.3d at 1377 n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Determining the presence of leukemia is not readily amenable to mere lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, leukemia is distinguishable from ringing in the ears, scars, and varicose veins.  See Jandreau, 492 F.3d at 1377 n.4; Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374.

Based upon the foregoing and the lack of a current disability of leukemia, the Board concludes that the Veteran is not entitled to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for leukemia must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for leukemia is denied. 


REMAND

Remand is required regarding the Veteran's claims for service connection for a cervical spine disorder and for residuals of a throat surgery to attempt to obtain additional records, clarify statements from the Veteran's representative, and to obtain VA examinations.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  As noted above, the Veteran's STRs are unavailable, and are believed to have been destroyed in a fire at the NPRC facility.  In June 2013, the Veteran submitted a NA Form 13055, in which he reported he was treated for "residual of throat", from September 1958 to October 1959, at Griffis AFB in Rome, New York.  In July 2013, a request was sent to the NPRC for any service records for the Veteran, using information obtained in the NA Form 13055.  The request was for any sick/morning reports for Syracuse AFB, 46221 ABS, SAG 4624, from September 1, 1958 to September 30, 1958, for remarks pertaining to between September 1958 and October 1959, for treatment for the throat.  In September 2013, the NPRC responded that they had searched the requested unit from September 1, 1958 to September 30, 1958, and no remarks were found.  It appears that the NPRC has not searched for sick/morning reports for the Veteran from Syracuse AFB, 46221 ABS, SAG 4624, for the period from October 1958 through October 1959.  This must be done on remand.

Additionally, at the Board hearing, the Veteran testified that he had surgery on his throat in service, in New York, at Griffiss Air Force Base, and that since then he had experienced swallowing issues and indigestion, but that he had no current throat symptoms.   The NPRC should be advised to expand the search for any records to include Griffiss Air Force Base, or the RO must explain why a search of that location is not necessary.

Second, remand is required for clarification, if possible, from the Veteran and/or the Veteran's representative.  At the hearing in August 2016, the Veteran's representative indicated that in 1959, during service, the Veteran injured his neck/cervical spine, and that he also underwent surgery for difficulty swallowing and to clear obstacles in his throat, and that after surgery he had some residuals.  The Veteran's daughter then stated that she did not have dates for the surgery, but knew that something had happened because when the RO went to the NPRC and did an inquiry on the Veteran's records, they came back and said he had "broken neck and spinal fusion."  It is unclear as to whether, and in which manner, the NPRC noted a broken neck and spinal fusion for the Veteran, as the responses from the NPRC that are currently of record do not appear to include any such notation.  On remand, the Veteran and/or his representative should be provided an opportunity to identify the manner in which, or the document in which, the NPRC noted he had a broken neck and spinal fusion.

Third, remand is required to obtain VA examinations.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination for either of these claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the cervical spine disorder, the Veteran has stated that he injured his neck during service, but that he did not recall the exact injury.  Additionally, an April 1999 VA cervical x-ray report contained a clinical history of his chest, right shoulder, and cervical neck being very painful.  The x-ray revealed mild spondylosis of the cervical spine.  VA treatment records further showed that in July 2012, an x-ray of the cervical spine was ordered because of the Veteran's complaints of numbness and tingling.  The impressions were no significant discogenic disease or evidence of prior injury of the cervical spine, with some mild to moderate osteophytes, not associated with disc space narrowing.  In November 2014, he was evaluated by the neurosurgery clinic for his cervical stenosis.  It was noted that he had numbness in his fingers, dropped things frequently, and had difficult with dexterity and opening jars.  In September 2014, an MRI of the cervical spine showed C3-C4 disc osteophyte complex causing cord compression, right greater than left; at C4-5 there was a small disc osteophyte complex causing canal stenosis but no cord compression.  It was noted that the Veteran had a history of stroke and cervical stenosis, and his symptoms were multifactorial but it appeared that the majority of his symptoms are coming from cord compression which would explain bilateral weakness and numbness.  Surgery at C3-4 was recommended.  In June 2015, it was noted that the Veteran had a history of cervical stenosis, and that neurosurgery had been recommended for C3-C4, but he had declined.  It was also noted that he had no current complaints pertaining to cervical stenosis.  Because there is evidence of currently diagnosed cervical spine disabilities, an allegation of in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Regarding the residuals of throat surgery, at the Board hearing, the Veteran reported he had throat surgery during service.  VA treatment records showed that in February 1999, the Veteran complained of post-nasal drip that was worse in the early morning and was associated with a scratchy sore throat and occasional cough with sputum.  In April 2000, he reported feeling like something was in his throat for the past year, and that he had productive cough of green sputum on and off.  In July 2000, he reported he felt like food got caught in his throat, and he complained of difficulty swallowing for a year.  He underwent a speech pathology consultation in which his swallowing mechanism was found to be functioning within normal limits.  In March 2001, he reported he continued to have a sensation in this throat.  In August 2001, it was noted that he underwent an EGD in July 2001 which revealed erosive gastritis, duodenitis, and a hiatal hernia.  In October 2001, the Veteran reported he still felt like there was something in his throat, and indicated he had this for 2 to 3 years, but denied any difficulty with swallowing liquids and foods.  It was noted he had been seen by an ENT doctor in the past for the same problem, and was instructed to again call ENT, but his primary care provider would need to enter another consultation for him.  Thereafter, a VA doctor reviewed his chart and noted that the Veteran had been seen by ENT in May, but they did not see anything pathologic looking, but recommended an EGD be done to be sure.  The VA doctor concluded, after reading notes, consults, etc. that this sounded like globus hystericus - described as a sensation of a lump in throat without true dysphagia (difficulty swallowing).  

VA treatment records further showed that in November 2002, it was noted that the Veteran had been undergoing evaluation for globus by the GI department, and had a sticking sensation in the back of the throat.  In August 2004, he underwent an MRI of the neck, and it was noted that he presented with a persistent foreign body (FB) sensation in neck, that they needed to rule out a mass, and that this had been unresponsive to regular measures.  The impression was unremarkable MRI of the neck, with no evidence to suggest the etiology of his foreign body sensation.  In January 2005, it was noted that the Veteran had come because he had an "emergency" concern for something new being wrong in his throat, and that the gastrointestinal medicine department wanted this area evaluated prior to any further studies on their part.  The assessment was laryngopharyngeal reflux resulting in globus.  In August 2005, the Veteran complained of a sore throat for two months.  It was noted that he had an extensive history of globus and reflux.  He reported he had a workup for reflux and it was better controlled and his throat was clearing better and he was wondering if his sinuses were causing his sore throat.  The assessment was allergic rhinitis.  Thereafter, the Veteran continued to be treated for a sore throat and globus.  In October 2010, the Veteran called a VA facility and complained of difficulty swallowing.  It was noted that he complained of a sore throat, nasal swallowing, and the sensation that there is something in his throat when he swallows.  He reported he had the same sensation when swallowing in the past and was referred to an ENT and told the sensation in his throat was due to sinus drainage.  The Veteran stated that his throat has been bothering him for the last month, and the problem was listed as dysphagia, unspecified.  In April 2015, he was seen for reflux.  He reported he previously had heartburn, but now his only symptom was hypersalivation.  The assessment included GERD, per history, but symptoms inconsistent with reflux, and peptic ulcer disease.  Because there is evidence of currently diagnosed disabilities, an allegation of an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Veteran and his representative the Veteran as to the manner in which, or the document in which, the NPRC reportedly noted he had a broken neck and spinal fusion.  Conduct any further development needed, based on any response received from the Veteran or his representative.  If the search for any such documentation yields negative results, that fact must clearly be documented in the claims file.  

2.  Request clarification from the NPRC as to whether there are records for the Veteran from the hospital at Syracuse AFB, 46221 ABS, SAG 4624, or from the hospital at Griffiss AFB, for the period from October 1958 through October 1959, and if so, associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include any private treatment records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any cervical spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must obtain a detailed history of the Veteran's in-service cervical spine injury.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed cervical spine disorder had its onset in, or is otherwise related to, the Veteran's active service or any incident therein.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the probable of any throat disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must obtain a detailed history of the Veteran's in-service throat surgery.  An explanation for all opinions expressed must be provided.  

Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current throat disorder had its onset in, or is otherwise related to, the Veteran's active service.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


